Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered July 1, 2002, which, after a nonjury trial, dismissed the complaint, unanimously affirmed, with costs. Appeals from orders, same court (Herman Cahn, J.), entered on or about April 16, 2002 and May 8, 2002, respectively, which, insofar as appealed from, denied defendant’s motion for summary judgment dismissing the complaint, unanimously dismissed, without costs.
In this action to recover damages for defendant commercial tenant’s alleged holdover subsequent to the expiration of the subject lease and for defendant’s alleged failure to remove a fixture, i.e., a bank vault, in accordance with lease requirements, the trial court’s determination to dismiss plaintiff landlord’s complaint upon grounds that plaintiff had not established the alleged holdover or that it had made the contractually required 20-day demand for the fixture’s removal, was supported by a fair interpretation of the evidence, especially since the court’s factual findings rested substantially on its assessments of witness credibility (see Kuo Feng Corp. v Ma, 248 AD2d 168 [1998], appeal dismissed 92 NY2d 845 [1998], lv denied 92 NY2d 809 [1998]). We have considered plaintiffs remaining arguments for affirmative relief and find them unavailing. Concur — Sullivan, J.P., Friedman, Marlow and Gonzalez, JJ.